


EXHIBIT 10.03


ITT CORPORATION
2011 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
THIS AGREEMENT (the “Agreement”), effective as of the 4th day of March, 2014, by
and between ITT Corporation. (the “Company”) and _______________ (the
“Grantee”), WITNESSETH:
WHEREAS, the Grantee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan (the “Plan”)) as an employee, and
in recognition of the Grantee’s valued services, the Company, through the
Compensation and Personnel Committee of its Board of Directors (the
“Committee”), desires to provide an inducement to remain in service of the
Company and as an incentive for increased efforts during such service pursuant
to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:
1.
Grant of Restricted Stock Units. In accordance with, and subject to, the terms
and conditions of the Plan and this Agreement, the Company hereby confirms the
grant on March 4, 2014 (the “Grant Date”) to the Grantee of _______________
Restricted Stock Units. The Restricted Stock Units are notional units of
measurement denominated in Shares of common stock (i.e., one Restricted Stock
Unit is equivalent in value to one share of common stock). Notwithstanding the
foregoing, the number of Restricted Stock Units awarded hereunder may be reduced
in the event that the Participant terminates with the Company due to Normal
Retirement at any time within the twelve (12) month period beginning on the
Grant Date. In such an event, the number of Restricted Stock Units for all
purposes under this Agreement shall thereafter equal the number of Restricted
Stock Units granted herein multiplied by a fraction, the numerator of which is
the number of full months in such twelve (12) month period that were completed
before the Participant’s termination and the denominator of which is 12.

The Restricted Stock Units represent an unfunded, unsecured right to receive
Shares (and dividend equivalent payments pursuant Section 2(b) hereof) in the
future if the conditions set forth in the Plan and this Agreement are satisfied.
2.
Terms and Conditions. It is understood and agreed that the Restricted Stock
Units are subject to the following terms and conditions:

(a)
Restrictions. Except as otherwise provided in the Plan and this Agreement,
neither this Award nor any Restricted Stock Units subject to this Award may be
sold, assigned, pledged, exchanged, transferred, hypothecated or encumbered,
other than to the Company as a result of forfeiture of the Restricted Stock
Units.

(b)
Voting and Dividend Equivalent Rights. The Grantee shall not have any privileges
of a stockholder of the Company with respect to the Restricted Stock Units or
any Shares that may be delivered hereunder, including without limitation any
right to vote such Shares or to receive dividends. Dividend equivalents shall be
earned with respect to each Restricted Stock Unit that vests. The amount of
dividend equivalents earned with respect to each such Restricted Stock Unit that
vests shall be equal to the total dividends declared on a Share where the record
date of the dividend is between the Grant Date of this Award and the date a
Share is issued upon vesting of the Restricted Stock Unit. Any dividend
equivalents earned shall be paid in cash to the Grantee when the Shares subject
to the vested Restricted Stock Units are issued. No dividend equivalents shall
be earned or paid with respect to any Restricted Stock Units that do not vest.
Dividend equivalents shall not accrue interest.

(c)
Vesting of Restricted Stock Units and Payment. Subject to earlier vesting
pursuant to subsection 2(d) below, the Restricted Stock Units shall vest
(meaning the Period of Restriction shall lapse and the Restricted Stock Units
shall become free of the forfeiture provisions in this Agreement) on March 4,
2017, provided the Grantee has been continuously employed by the Company or an
Affiliate on a full-time basis from the Grant Date through the date the
Restricted Stock Units vest. Except as provided in subsections 2(i)(i) and
2(ii)(ii) below, upon vesting of the Restricted Stock Units (including vesting
pursuant to subsection 2(d) below), the Company will deliver to the Grantee (i)
one Share for each





--------------------------------------------------------------------------------




vested Restricted Stock Unit, with any fractional Shares resulting from
proration pursuant to subsection 2(d)(ii) to be rounded to the nearest whole
Share (with 0.5 to be rounded up) and (ii) an amount in cash attributable to any
dividend equivalents earned in accordance with subsection 2(b) above, less any
Shares withheld in accordance with subsection 2(e) below. For the avoidance of
doubt, continuous employment of a Grantee by the Company or an Affiliate for
purposes of vesting in the Restricted Stock Units granted hereunder shall
include continuous employment with the Company for so long as the Grantee
continues working at such entity.
(d)
Effect of Termination of Employment. If the Grantee's employment with the
Company and its Affiliates is terminated for any reason and such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code and any related regulations or other effective guidance promulgated
thereunder (“Section 409A”), any Restricted Stock Units that are not vested at
the time of such separation from service shall be immediately forfeited except
as follows:

(i)
Separation from Service due to Death or Disability. If the Grantee's separation
from service is due to death or Disability (as defined below), the Restricted
Stock Units shall immediately become 100% vested as of such separation from
service. For purposes of this Agreement, the term “Disability” shall mean the
complete and permanent inability of the Grantee to perform all of his or her
duties under the terms of his or her employment, as determined by the Committee
upon the basis of such evidence, including independent medical reports and data,
as the Committee deems appropriate or necessary.

(ii)
Separation from Service due to Early Retirement or Separation from Service by
the Company for Other than Cause. If the Grantee's separation from service is
due to Early Retirement (as defined below) or an involuntary separation from
service by the Company (or an Affiliate, as the case may be) for other than
Cause, a prorated portion of the Restricted Stock Units shall immediately vest
as of such separation from service. For these purposes,

(A)
the prorated portion of the Restricted Stock Units shall be determined by
multiplying the total number of Restricted Stock Units subject to this Award by
a fraction, the numerator of which is the number of full months during which the
Grantee has been continually employed since the Grant Date (not to exceed 36 in
the aggregate) and the denominator of which is 36 (for avoidance of doubt, the
period during which the Grantee may receive severance in the form of salary
continuation or otherwise shall not affect the determination of the date of the
Grantee’s separation from service or the date of delivery of any Shares or
dividend equivalent payments); and

(B)
full months of employment shall be based on monthly anniversaries of the Grant
Date, not calendar months.

For purposes of this Agreement, the term “Early Retirement” shall mean any
termination of the Grantee’s employment after the date the Grantee attains age
55 and completes 10 or more years of Effective Service (as such term is defined
in the ITT Corporation Retirement Savings Plan). The term “Cause” shall means
“cause” as defined in any employment agreement then in effect between the
Grantee and the Company, or if not defined therein, or if there is no such
agreement, the Grantee’s (a) embezzlement, misappropriation of corporate funds,
or other material acts of dishonesty; (b) commission or conviction of any
felony, or of any misdemeanor involving moral turpitude, or entry of a plea of
guilty or nolo contendere to any felony or misdemeanor; (c) engagement in any
activity that the Grantee knows or should know could harm the business or
reputation of the Company or an affiliate; (d) material failure to adhere to the
Company’s or its subsidiaries’ or affiliates’ corporate codes, policies or
procedures as in effect from time to time; (e) willful failure to perform the
Grantee’s assigned duties, repeated absenteeism or tardiness, insubordination,
or the refusal or failure to comply with the directions or instructions of the
Grantee’s supervisor, as determined by the Company or an affiliate; (f)
violation of any statutory, contractual, or common law duty or obligation to the
Company or an affiliate, including, without limitation, the duty of loyalty; (g)
the Grantee’s violation of any of the applicable provisions of subsection 2(h)
of this Agreement; or (h) material breach of any confidentiality or
non-competition covenant entered into between the Grantee and the Company or an
affiliate. The determination of the existence of Cause shall be made by the
Company in good faith, and such determination shall be conclusive for purposes
of this Agreement.
(iii)
Separation from Service Due to Normal Retirement. If the Grantee’s separation
from service is due to Normal Retirement (as defined below), the Grantee’s
Restricted Stock Units will continue to vest in accordance with the vesting
provisions of subsection 2(c) above, but only if the Grantee satisfies the
applicable provisions set forth in subsection 2(h) below after such





--------------------------------------------------------------------------------




separation from service. If the Grantee violates the aforementioned provisions,
the Grantee shall forfeit any remaining unvested Restricted Stock Units. For
purposes of this Agreement, the term “Normal Retirement” shall mean any
termination of the Grantee’s employment after (A) the date the Grantee attains
age 62 and completes 10 or more years of Effective Service (as such term is
defined in the ITT Corporation Retirement Savings Plan) or, if earlier, (B) the
date the Grantee attains age 65.
(iv)
Separation from Service After an Acceleration Event. If the Grantee’s employment
is terminated on or within two (2) years after an Acceleration Event (A) by the
Company (or an Affiliate, as the case may be) for other than Cause, as defined
herein, and not because of the Grantee’s Early or Normal Retirement, Disability,
or death, or (B) by the Grantee because of Good Reason, then any unvested
Restricted Stock Units shall immediately become 100% vested. For this purpose,
the term “Good Reason” shall mean (i) without the Grantee’s express written
consent and excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or its affiliates within 30 days after receipt of notice thereof given by the
Grantee, (a) a reduction in the Grantee’s annual base compensation (whether or
not deferred), (b) the assignment to the Grantee of any duties inconsistent in
any material respect with the Grantee’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities, or
(c) any other action by the Company or its affiliates that results in a material
diminution in such position, authority, duties or responsibilities; or (ii)
without the Grantee’s express written consent, the Company’s requiring the
Grantee’s primary work location to be other than within twenty-five (25) miles
of the location where the Grantee was principally working immediately prior to
the Acceleration Event; provided, that “Good Reason” shall cease to exist for an
event on the 90th day following the later of its occurrence or the Grantee’s
knowledge thereof, unless the Grantee has given the Company notice thereof prior
to such date.

(e)
Tax Withholding. In accordance with Article 15 of the Plan, the Company may make
such provisions and take such actions as it may deem necessary for the
withholding of all applicable taxes attributable to the Restricted Stock Units
and any related dividend equivalents. Unless the Committee determines otherwise,
the minimum statutory tax withholding required to be withheld upon delivery of
the Shares and payment of dividend equivalents shall be satisfied by withholding
a number of Shares having an aggregate Fair Market Value equal to the minimum
statutory tax required to be withheld. If such withholding would result in a
fractional Share being withheld, the number of Shares so withheld shall be
rounded up to the nearest whole Share. Notwithstanding the foregoing, the
Grantee may elect to satisfy such tax withholding requirements by timely
remittance of such amount by cash or check or such other method that is
acceptable to the Company, rather than by withholding of Shares, provided such
election is made in accordance with such conditions and restrictions as the
Company may establish. If FICA taxes are required to be withheld while the Award
is outstanding, such withholding shall be made in a manner determined by the
Company.

(f)
Grantee Bound by Plan and Rules. The Grantee hereby acknowledges receipt of a
copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof. The Grantee agrees to be bound by any rules and regulations
for administering the Plan as may be adopted by the Committee prior to the date
the Restricted Stock Units vest. The Committee shall be authorized to make all
necessary interpretations concerning the provisions of this Agreement and the
proper application of those provisions to particular fact patterns, including
but not limited to the basis for the Grantee’s termination of employment, and
any such interpretation shall be final. Terms used herein and not otherwise
defined shall be as defined in the Plan.

(g)
Governing Law. This Agreement is issued, and the Restricted Stock Units
evidenced hereby are granted, in White Plains, New York, and shall be governed
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

(h)
Non-Competition, Non-Solicitation and Non-Disparagement. In consideration of the
Company entering into this Agreement with the Grantee, the Grantee agrees that
throughout his or her term of employment with the Company and for a period of
twelve (12) months following the Grantee’s date of termination with the Company,
the Grantee shall not, directly or indirectly, divert or attempt to divert or
assist others in diverting any business of the Company by soliciting, contacting
or communicating with any customer or supplier of the Company with whom the
Grantee has direct or indirect contact or upon termination of employment has had
direct or indirect contact during the twelve (12) month period immediately
preceding the Grantee’s date of termination with the Company. The Grantee
further agrees that for a period of twelve (12) months following his or her date
of termination with the





--------------------------------------------------------------------------------




Company the Grantee shall not, directly or indirectly, solicit, induce, attempt
to induce or assist others in attempting to induce any employee of the Company
with whom the Grantee has worked or had material contact with, during the twelve
(12) month period immediately preceding the termination of the Grantee’s
employment, to leave the employment of the Company or a subsidiary of the
Company or to accept employment or affiliation with any other company or firm of
which the Grantee becomes an employee, owner, partner or consultant. The Grantee
agrees that throughout his or her term of employment with the Company and for a
period of twelve (12) months following the Grantee’s date of termination that
the Grantee will not make any statements, orally or in writing, cause to be
published or in any way disseminate any information concerning the Company or
any subsidiaries of the Company concerning the Company’s business, business
operations or business practices that in any way, in form or substance, harms,
disparages or otherwise casts an unfavorable light upon the Company or any
subsidiaries of the Company or upon any of their reputations or standing in the
business community or the community as a whole.    
(i)
Severability. Any term or provision of this Agreement that is determined to be
invalid or unenforceable by any court of competent jurisdiction in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction and such invalid or unenforceable provision shall be modified
by such court so that it is enforceable to the extent permitted by applicable
law.

(j)
Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Section 409A, and the Plan
and this Agreement shall be interpreted accordingly.

(i)
If it is determined that all or a portion of the Award constitutes deferred
compensation for purposes of Section 409A, and if the Grantee is a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, at the time of
the Grantee’s separation from service, then, to the extent required under
Section 409A, any Shares that would otherwise be distributed (along with the
cash value of all dividend equivalents that would be payable) upon the Grantee’s
separation from service, shall instead be delivered (and, in the case of the
dividend equivalents, paid) on the earlier of (x) the first business day of the
seventh month following the date of the Grantee’s separation from service or (y)
the Grantee’s death.

(ii)
It is intended that this Agreement shall comply with the provisions of Section
409A, or an exception to Section 409A, to the extent applicable, so as not to
subject the Grantee to the payment of interest and taxes under Section 409A.
Accordingly, any payments to be made upon a vesting event (i.e., the expiration
of the Period of Restriction) under this Agreement shall be made no later than
March 15th of the year after the year in which the Period of Restriction
expires. Further, any reference to termination of employment, Early Retirement,
Normal Retirement, separation from service, or similar terms under this
Agreement shall be interpreted in a manner consistent with the definition of
“separation from service” under Section 409A.



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chief Executive Officer and President, or a Vice President, as of the 4th day of
March, 2014.
Agreed to:                                ITT CORPORATION
_____________________________
Optionee


Dated: _________________                        Dated: March 4, 2014






